Citation Nr: 1451595	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

2.  Entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in March 2012 and April 2014.  In March 2012, the Board issued a decision that denied the appealed claims of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for residuals of a head injury, and entitlement to service connection for hypertension and remanded several issues, including the above issues.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013) and the request of the Veteran, the decision was vacated and a new decision was issued in April 2014.  In April 2014, the above issues were remanded.  For the reasons discussed below, the Board finds that there was not substantial compliance with the mandates of the remand order.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that the claims must be remanded for a new VA opinion.  As requested in the April 2014 remand, the Veteran was afforded a VA examination in June 2014 to address the etiology of his back, neck and hip disabilities.  The examiner was asked to consider the Veteran's report of onset and continuity of symptoms since service and the lay statements of record relating to the disabilities.  He was also asked to address whether the disabilities were related to the Veteran's noted injuries to his head and neck during service.  The Veteran has specifically asserted that his low back and neck disabilities are related to his in-service head injury.  See June 2010 substantive appeal.  The June 2014 VA examiner's rationale noted that there was no orthopedic objectively useful baseline evidence of a hip, neck or back trauma in service.  However, the examiner did not specifically address the Veteran's lay statements regarding his in-service injuries.

Additionally, the Board requested that the examiner opine as to whether it is at least as likely as not that any bilateral hip and/or lumbar spine found to be present is secondary to or aggravated by the service-connected right knee disability.  However, the June 2014 VA examiner did not address whether the Veteran's hip or lumbar spine disabilities were secondary to or aggravated by the service-connected right knee disability.  

Consequently, the Board finds that the June 2014 opinions are inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claims must be remanded for new VA opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who completed the June 2014 examination, or if unavailable, a VA clinician of appropriate expertise, to provide an opinions as to:

(a)  Whether it is at least as likely as not (50 percent probability) that the Veteran's bilateral hip, cervical spine, and/or lumbar spine disability (to include sacroiliac arthrosis of the hip, osteoarthritis of the lumbar and cervical spines, lumbosacral strain, cervical strain and degenerative arthritis of the lumbar and cervical spine) is related to or had its onset during service, including the Veteran's noted injury to his head during service.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent probability) that the Veteran has a bilateral hip and/or lumbar spine disability that is secondary to or aggravated by the service-connected right knee disability.

The examiner should consider the Veteran's statements regarding his in-service injuries due to sports and his head injury (see e.g. October 2014 statement), and address them in the rationale for the opinions.  For purposes of the examination, the examiner should assume that the Veteran's statements regarding his in-service injuries are credible.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a bilateral hip disability and a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease, and entitlement to service connection for a neck disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



